Citation Nr: 1508199	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  12-34 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an effective date earlier than December 31, 2010 for service connection for a cervical spine disability. 

2.  Entitlement to an effective date earlier than December 31, 2010 for service connection for a thoracolumbar spine disability. 

3.  Entitlement to an effective date earlier than December 31, 2010 for special monthly compensation. 

4.  Entitlement to a certificate of eligibility for automobile and/or specially adaptive equipment.

5. Entitlement to a certificate of eligibility for assistance in acquiring necessary special home adaptations.

6.  Entitlement to a rating in excess of 10 percent for cervical spine disability. 

7.  Entitlement to a rating in excess of 20 percent for thoracolumbar spine disability.  
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's spouse


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1989 to February 1990 and from October 1990 to May 1991.  The Veteran also performed additional service in the Oklahoma National Guard until June 1997.  

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma that in part granted service connection for lumbar intervertebral disc syndrome, cervical intervertebral disc syndrome and assigned ratings of 20 and 10 percent respectively and special monthly compensation, all effective December 31, 2010.  The RO also denied entitlement to automobile and/or specially adaptive equipment and special adaptive housing. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge by videoconference from the RO in May 2014.  A transcript of the hearing is associated with the claims file.  

The Virtual VA paperless claims processing system contains a transcript of the Board hearing and additional VA outpatient treatment records that have been considered.  

The issues of ratings in excess of 20 and 10 percent for thoracolumbar and cervical spine disabilities respectively are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  The RO decisions that denied service connection for a neck disability and that declined to reopen the claim for service connection for a neck disability in June 1998, October 2000, April 2004, and August 2009 are final. 

2.  No formal or informal claims to reopen a claim for service connection for a neck disability were received since August 2009 and prior to December 31, 2010.  

3.  RO decisions that denied service connection for a back disability and that declined to reopen the claim for service connection for a back disability in June 1998 and October 2000 are final. 

4.  No formal or informal claims to reopen a claim for service connection for a back disability were received since October 2000 and prior to December 31, 2010.  

5.  The earliest date for the establishment of service connection and total rating for one disability with for combined ratings for additional disabilities at or greater than 60 percent is December 31, 2010. 

6.  The Veteran does not have service-connected vision or burn disabilities.  

7.  The Veteran has the following musculoskeletal disabilities: lumbar intervertebral disc syndrome, rated as 20 percent disabling; cervical intervertebral disc syndrome, rated as 10 percent disabling; fibromyalgia, rated as 10 percent disabling; right and left shoulder disabilities, each rated as 10 percent disabling; and sensory deficits of the bilateral upper and lower extremities, each rated as 10 percent disabling.  

8.  The Veteran's service-connected disabilities individually or in combination do not result in the loss of use of one or both feet; one or both hands, ankylosis of one or both knees or one or both hips, both lower or both upper extremities, one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  


CONCLUSIONS OF LAW

1.  RO decisions in June 1998, October 2000, April 2004, and August 2009 are final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014). 

2.  The criteria for an effective date earlier than December 31, 2010 for the grant of service connection for intervertebral disc syndrome of the cervical spine are not met. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.159, 3.400 (2014).

3.  The criteria for an effective date earlier than December 31, 2010 for the grant of service connection for intervertebral disc syndrome of the thoracolumbar spine are not met. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.159, 3.400 (2014).

4.  The criteria for an effective date earlier than December 31, 2010 for the grant of special monthly compensation are not met.  38 U.S.C.A. § 1114, 5110 (West 2014); 38 C.F.R. §§3.350, 3.400 (2014).

5. The criteria for entitlement to a certificate of eligibility for an automobile and/or specially adapted equipment only, are not been met. 38 U.S.C.A. §§ 3902, 5107 (West 2014); 38 C.F.R. § 3.102, 3.808, 4.21, 4.40, 4.63 (2014).

6.  The criteria for entitlement to a certificate of eligibility for assistance in acquiring necessary special home adaptations are not met.  38 U.S.C.A. § 2101, 5107 (West 2014); 38 C.F.R. § 3.102, 3.809, 4.21, 4.40, 4.63 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).   This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

As service connection for cervical and thoracolumbar spine disabilities has been granted (the context in which the claim initially arose), and an initial ratings including special monthly compensation and effective dates have been assigned, the notice requirements have been met because the initial intended purpose of the notice has been served.  Additional notice is not required concerning these "downstream" effective date elements of the claims.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). VA's General Counsel has clarified that no additional notice is required for a downstream issue, including regarding the effective date, and that a Court decision suggesting otherwise is not binding precedent.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Instead, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case (SOC) if the disagreement is not resolved.  Since the RO issued an SOC in November 2012 and a Supplemental SOC in June 2013 addressing the downstream effective-date claims, no further notice is required.  See Goodwin v. Peake, 22 Vet. App. 128 (2008); Huston v. Principi, 17 Vet. App. 195 (2003).

In January 2011, the RO provided notice that met the requirements for the claims for automobile and automobile adaptive equipment and special adaptive housing grants including the criteria to substantiate the claims and the Veteran's and VA's respective responsibilities to obtain relevant evidence.  Moreover, as neither the Veteran nor his service representative has alleged any error in not receiving a fully compliant notice, the Board finds that any failure to provide such notice is harmless.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), rev'd sub nom., Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing harmless error).

The Board also finds that VA has complied with the duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board.  All identified and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file.  The Veteran was provided VA examinations in July 2011 and November 2012 which in combination with a private examination in November 2011 and rating decisions of record are sufficient to establish the level of disability for application to the criteria for automobile and housing grants.  

The Board also finds that all necessary development of the downstream earlier effective date claims has been accomplished, and therefore appellate review of these claims may proceed without prejudicing the Veteran.  Resolution of the claims ultimately turns on when the Veteran filed his claims, so an examination and opinion are not needed to fairly decide this appeal for an earlier effective date.  See 38 U.S.C.A. § 5103A(d)(2)(A)-(C); 38 C.F.R. § 3.159(c)(4)(A)-(C).  See also Chotta v. Peake, 22 Vet. App. 80, 85-86 (2008).  Accordingly, the Board finds that no further notice or assistance is needed.  

The Veterans Law Judge who chairs a hearing must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the May 2014 Board hearing, the undersigned VLJ noted that basis of the prior determinations and noted the elements of the claims that were lacking to substantiate the claims for benefits.  Specifically, the criteria for entitlement to adaptive automobile and housing grants and for earlier effective dates were explained in detail.  The Veteran was questioned on the nature and severity of his disabilities and the dates when he submitted claims in the past.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the undersigned VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.
  
The Veteran served as a U.S. Army infantryman and cook including service in Southwest Asia from November 1990 to April 1991.  He contended in an August 2011 notice of disagreement and during the May 2014 Board hearing that the records of claims and medical treatment establish that his cervical and thoracolumbar spine disabilities warranted service connection and the award of special monthly compensation earlier than December 31, 2010, and that the severity of all his service connected disabilities warranted an automobile or automobile adaptation and special housing adaptation financial grants.  

Earlier Effective Dates

Generally, and except as otherwise provided, the effective date of a compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

The provisions of 38 U.S.C.A. § 5110 refer to the date an "application" is received. The "date of receipt" means the date on which a claim, information or evidence was received by VA. 38 C.F.R. § 3.1(r).  While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  See also Rodriguez v. West, 189 F.3d. 1352 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 (2000).  The benefit sought must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  While VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant.  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995). 

Under 38 C.F.R. § 3.155(a), the Veteran or a representative of the Veteran can file an informal claim by communicating an intent to apply for one or more VA benefits.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.

The effective date of an award of service connection is assigned not based on the date the Veteran claims the disability appeared or the date of the earliest medical evidence demonstrating the existence of such disability and a causal connection to service; rather, the effective date is assigned based on consideration of the date that the application upon which service connection was eventually awarded was received by VA.  See LaLonde v. West, 12 Vet. App. 377, 382-383 (1999).  

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Under 38 C.F.R. § 3.156 (c), at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  Section 3.156(c) only applies when VA receives official service department records that were unavailable at the time that VA previously decided a claim for benefits and those records lead VA to award a benefit that was not granted in the previous decision.  Blubaugh v. McDonald, 773 F.3d 1310(Fed. Cir., 2014).  If the claim remains denied and that denial becomes final, then 38 C.F.R. § 3.156(c) will not apply if there is a later grant of benefits in a future reopening even if the records form part of the basis of the eventual award.  Id.

The RO received the Veteran's first claim for service connection for "neck, back and neurological" disorders in April 1998.   Of record at that time was a VA examination in November 1994 in which the Veteran reported neck pain associated with headaches, and VA and private medical records from 1996 through early 1998  that showed the Veteran's reports of chronic neck and back pain starting in 1995 with imaging studies showing degenerative disease of the cervical and thoracolumbar spine.  In June 1998, the RO denied service connection for neck, back and neurologic disorders but noted that service medical records had not been obtained from the National Guard.  The Veteran was notified in correspondence the same month and did not express timely disagreement with this decision or submit new and material evidence within one year, but pursued an appeal of a September 1997 decision denying service connection for other disorders.  Therefore, this decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.  The RO received service medical records in August 1998. 

In July 2000, the RO received the Veteran's petition to reopen the claims for service connection for neck, back, and neurological disorders.  In October 2000, the RO declined to reopen the claims, citing the lack of new and material evidence but not acknowledging the receipt of service medical records that existed but were not associated with the claims file at the time of the 1998 decision.  Nevertheless, the RO is presumed to have considered all the evidence of record at the time of its decision, including any records added to the claims file prior to October 2000.  See Gonzales v. West, 218 F.3d 1378, 1381 (Fed.Cir.2000) ( "[A]bsent specific evidence indicating otherwise, all evidence contained in the record at the time of the RO's determination of the service connection must be presumed to have been reviewed by [VA], and no further proof of such review is needed.").  The Veteran was notified in correspondence in November 2000 and did not express timely disagreement or submit new and material evidence within one year, and this decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156. 

In April 2003, the RO received the Veteran's petition to reopen a claim for service connection for a spinal cord injury including as secondary to service-connected posttraumatic stress disorder (PTSD).  The Veteran reported that a neck injury occurred during a PTSD associated nightmare.  The RO reopened the claim for a cervical spine disorder, considered it on a direct and secondary basis, but denied service connection on the merits.  The Veteran was notified in correspondence the same month but did not express timely disagreement or submit new and material evidence within one year.  The decision became final.  Id. 

In March 2005, the Veteran withdrew all claims and appeals in writing.  

In November 2008, the RO received the Veteran's petition to reopen a claim for service connection for a neck injury secondary to PTSD.  In Jun 2009, the RO declined to reopen the claim, and following the Veteran's petition for reconsideration, continued to decline to reopen the claim in August 2009.  The Veteran was notified in correspondence later that month but did not express timely disagreement or submit new and material evidence within one year.  The August 2009 decision became final.  Id. 

On December 31, 2010, the RO received the Veteran's petition to reopen claims for service connection for neck and back disorders.  In August 2011, the RO reopened the claims citing new and material evidence including VA and private medical reports addressing the injuries and the association to PTSD.  The RO in part granted service connection for cervical and thoracolumbar intervertebral disc syndrome, and sensory deficits of the bilateral upper and lower extremities and assigned an effective date of December 31, 2010, the date of receipt of the petition to reopen the claims.  As a result of the decision and effective this date, the Veteran's combined disabilities met the requirements for special monthly compensation under the provisions of 38 U.S.C.A. § 1114 (s) (West 2014).

During the May 2014 Board hearing, the Veteran testified that he first submitted claims for service connection in 1998 and that he was informed at that time that his service treatment records could not be found.  He testified that on subsequent petitions to reopen the claims, he was told to submit evidence that he knew was already in the file.  The Veteran further testified that the effective date for service connection for the cervical and lumbar spine disabilities should be in 2005 because he submitted a claim at that time.  

The Board finds that effective dates earlier than December 31, 2010 for service connection for cervical and thoracolumbar intervertebral disc syndrome and for special monthly compensation are not warranted.  For the thoracolumbar spine, an October 2000 RO decision was final, and the file does not contain a formal or informal petition to reopen a claim for this disability from that date to December 31, 2010.  For the cervical spine, the August 2009 decision was final, and the file does not contain a formal or informal petition to reopen the claim for this disability from that date to December 31, 2010.  There is no record of a petition to reopen the claims in 2005.  As noted above, the effective date of an award of service connection is assigned not based on the date the Veteran claims the disability appeared or the date of the earliest medical evidence demonstrating the existence of such disability and a causal connection to service; rather, the effective date is assigned based on the date of the application upon which service connection was eventually awarded was received by VA.  

To be eligible for special monthly compensation under 38 U.S.C.A. § 1114 (s), the Veteran must have a service connected disability rated a totally disabling and additional service-connected disability or combined disabilities ratable as 60 percent disabling, or other criteria not applicable in this case.  See also 38 C.F.R. § 3.350.  The Veteran was awarded a total disability rating for PTSD, effective in November 2002, but the combined ratings for other service connected disabilities did not reach 60 percent until the RO granted service connection was granted for additional disabilities in the August 2011 decision, all effective December 31, 2010.  Therefore, an earlier effective date for special monthly compensation is not warranted.   

There is no legal entitlement to an earlier effective date.  The law, not the evidence, controls the outcome of this claim.  As a matter of law, the claim for an earlier effective date for service connection for cervical and lumbar spine disabilities and for special monthly compensation must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Automobile and Automobile Adaptation Allowance

A Veteran with a service-connected disability that results in loss or permanent loss of use of one or both feet; loss or permanent loss of use of one or both hands; permanent impairment of vision of both eyes; or, ankylosis of one or both knees or one or both hips is eligible for financial assistance in the purchase of one automobile or other conveyance or entitled to necessary adaptive equipment. 38 C.F.R. § 3.808.

Specifically, VA shall repair, replace or reinstall adaptive equipment deemed necessary for the operation of an automobile or other conveyance acquired in accordance with the provisions of Title 38, Chapter 39, and provide, repair, replace, or reinstall such adaptive equipment for any automobile or other conveyance which an eligible person may previously or subsequently have acquired, where the Veteran has a service-connected disability that includes one of the following: loss or permanent loss of use of one or both feet; or loss or permanent loss of use of one or both hands; or permanent impairment of vision of both eyes to the required specified degree.  38 U.S.C.A. § 3901; 38 C.F.R. § 3.808. 

The loss of use of a hand or a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of balance, propulsion, etc., could be accomplished equally well by an amputation stump prosthesis.  38 C.F.R. §§ 3.350(a)(2)(i), 4.63.

For adaptive equipment eligibility only, a showing of ankylosis of one or both knees or one or both hips is sufficient. 38 U.S.C.A. § 3902; 38 C.F.R. § 3.808(b)(1)(iv).

The Veteran has no service-connected vision disabilities.  The Veteran has the following musculoskeletal disabilities: lumbar intervertebral disc syndrome, rated as 20 percent disabling; cervical intervertebral disc syndrome, rated as 10 percent disabling; fibromyalgia, rated as 10 percent disabling; right and left shoulder disabilities, each rated as 10 percent disabling; and sensory deficits of the bilateral upper and lower extremities, each rated as 10 percent disabling.  

The Veteran underwent two level cervical disc fusion and bilateral carpal tunnel release surgeries in 1999.  He also has a history of a right shoulder rotator cuff and left knee meniscus repair.  

In July 2011, a VA contract physician examined the Veteran's spinal and shoulder disabilities.  The physician noted a normal posture and gait with no requirement for assistive devices.  Range of motion of the shoulders was near normal on the right and normal on the left and not further limited on repetition.  Range of motion of the cervical spine was slightly less than the normal at 40 degrees in flexion and extension and 60 degrees of rotation.  Range of motion of the thoracolumbar spine was less than the normal at 60 degrees flexion and 10 degrees in extension, lateral flexion, and rotation.  The Veteran experienced pain on motion of both the cervical and thoracolumbar spine in most ranges.  The physician noted sensory deficits but no reflex or muscle weakness in the upper and lower extremities.   

In November 2011, a private physician examined the Veteran's spinal and shoulder disabilities.  This physician noted a guarded and antalgic gait with a forward flexed posture and para spinal muscle spasms and reported radiating pain to the right arm, buttocks, and leg.  The Veteran used a back brace and cane.  Range of motion of the right shoulder was above the horizontal but with some loss of strength.  Range of motion of the cervical spine was 20 to 25 degrees in flexion, extension, and rotation with pain.  The physician noted a loss of dexterity and function of both hands that would impair fine motor function. Range of motion of the thoracolumbar spine was 30 degrees flexion, and 15 to 20 degrees lateral flexion with pain on motion.  

The Veteran's cervical and thoracolumbar spine disabilities were again examined by a VA contract physician in November 2012.  This physician noted pain on motion, muscle spasms, decreased leg sensation, and the use of a cane but did not accurately record the ranges of motion.  

Private and VA imaging studies in December 2012 and October 2014 confirm the presence of degenerative disease and bulging discs at several levels of the cervical and thoracolumbar spine.   VA outpatient treatment records are consistent with the examinations except that in September 2012, a clinician noted that upper and lower extremity muscle strength was normal.  The Veteran was encouraged to walk for exercise and weight control.  

During the May 2014 Board hearing, the Veteran testified that he was able to drive an automobile for short distances before his back became uncomfortable.  As an example, he reported that driving for 90 minutes to three hours required two rest stops.  He stated that after 90 minutes his legs became weak with tingling sensation in his feet and down his right arm.  He also stated that the seats in his current automobile were higher than in a standard sedan.  The Veteran denied that he had the loss of use of one or both feet or hands but rather experienced only a loss of power and sensation.  He denied ankylosis or other deficits of the knees and hips.  Regarding vision while driving, the Veteran testified that his vision was blurry and that he relied on the size and color of signs.  He did not mention whether he used corrective lenses.  

The Board finds that entitlement to a certificate of eligibility for automobile and/or specially adapted equipment is not warranted.  The Veteran does not have a service-connected vision disability.  The Board is mindful that it is directing additional examinations for the purposes of rating the cervical and thoracolumbar spine disabilities in the remand section below.  However, the weight of credible lay and medical evidence is that the Veteran's service-connected disabilities individually or in combination do not result in the loss of use of one or both feet, one or both hands, or ankylosis of one or both knees or one or both hips.  This level of dysfunction was not noted in any medical examination or clinical report through September 2012, and the Veteran denied such incapacity in the May 2014 hearing.  His reports of back and neck discomfort, arm and leg weakness, and loss of sensation while driving are credible.  However, these deficits do not rise to the severity of loss of function specified in the regulatory criteria.  

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Specially Adapted Housing/Special Home Adaptation Grant

The regulations applicable to claims for specially adapted housing were amended in October 2010.  See 75 Fed. Reg. 57,859 -62 (Sept. 23, 2010).  The general effective date of the changes was October 25, 2010, and the amendments are applicable to this appeal. 

Prior to October 25, 2010, under 38 C.F.R. § 3.809, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) may be granted if a veteran is entitled to compensation for permanent and total disability due to: (1) the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; or, (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 C.F.R. § 3.809(b). 

Under the revised criteria, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) or 2101A(a) may also be granted if a veteran is entitled to VA compensation for permanent and total disability due to: (1) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or (2) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk. 38 C.F.R. § 3.809. 

A certificate of eligibility for assistance in acquiring a special home adaptation grant may be issued to a veteran who served after April 20, 1898; is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 C.F.R. § 3.809; has not previously received assistance in acquiring specially adaptive housing under 38 U.S.C.A. § 2101(a); and is entitled to compensation for permanent and total disability which (1) is due to blindness in both eyes with 5/200 visual acuity or less, or (2) includes the anatomical loss or loss of use of both hands. 38 C.F.R. § 3.809a (a), (b).  Under the revisions to 38 C.F.R. § 3.809a, the disability may also be due to deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, full thickness of subdermal burns that have resulted in contractures with limitation of motion of one or more of the extremities or the trunk, or residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease).  Id.  

The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(c). 

The term "loss of use" of a hand or foot is defined at 38 C.F.R. § 3.50(a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance. The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc..., in the case of the hand, or balance, propulsion, etc..., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  See also 38 C.F.R. § 4.63. 

In Tucker v. West, 11 Vet. App. 369, 373 (1999), the U.S. Court of Appeals for Veterans Claims (Court) stated that the relevant inquiry concerning loss of use is not whether amputation is warranted, but whether the claimant has had effective function remaining other than that which would be equally well served by an amputation with use of a suitable prosthetic appliance.  The Court also stated that in accordance with 38 C.F.R. § 4.40, the Board is required to consider the impact of pain in making its decision and to articulate how pain on use was factored into its decision. 

38 C.F.R. § 3.350(a)(2) and 38 C.F.R. § 4.63 only provide examples and not an exclusive list of manifestations of loss of use of a foot or hand.  It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease or disability are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  See 38 C.F.R. § 4.21 (2014) (application of rating schedule); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the specified factors for each incremental rating were examples rather than requirements for a particular rating; analysis should not be limited solely to whether the claimant exhibited the symptoms listed in the rating scheme).

During the May 2014 Board hearing, the Veteran testified that he had difficulties with balance and would soon need modifications such as a handicap toilet, ramps, wider doorways, a lower bed, lower bathroom sink, lowered light switches, and shower bars.  He anticipated the need for a wheelchair and required home modifications to permit him to descend to a basement storm cellar in a wheelchair.  The Veteran acknowledged that he was able to walk for short periods of time and a couple of blocks without a support device, albeit with a risk of falling which he experienced about twice per week.  He testified that he used a cane outside the home. 

The Board finds that entitlement to a certificate of eligibility for assistance in acquiring adapted housing or necessary special home adaptations is not warranted.  

The Board refers to the Veteran's medical history, examinations, clinical notations, and credible lay testimony provided in the section above.  The Veteran does not have service-connected vision, burn, or inhalation disabilities.  The Board is again mindful that it is directing additional examinations for the purpose of rating the cervical and thoracolumbar spine disabilities in the remand section below.  However, the weight of credible lay and medical evidence is that the Veteran's service-connected disabilities individually or in combination do not result in the loss, or loss of use, of both lower or both upper extremities, the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity, the loss of use of both hands, the loss or loss of use of one lower extremity together with residuals of organic disease or injury that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  The Veteran's service connected neck, back, and lower extremity neurologic disabilities do impair balance and locomotion and require the use of a cane outside the home but without the loss of use of hands or extremities.  The Veteran anticipated the need for a wheelchair inside the home in the future. However, his current disabilities do not rise to the severity of loss of function specified in the regulatory criteria.  

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date earlier than December 31, 2010 for service connection for cervical spine disability is denied. 

An effective date earlier than December 31, 2010 for service connection for thoracolumbar spine disability is denied. 

An effective date earlier than December 31, 2010 for special monthly compensation is denied. 

A certificate of eligibility for automobile and/or specially adapted equipment is denied.

A certificate of eligibility for assistance in acquiring necessary special home adaptations is denied


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  
38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

A VA medical examination is not required unless the medical evidence of record is not adequate or sufficient for the appropriate legal action or unless there has been a material change in the disability.  Glover v. West, 185 F.3d 1328, 1332 (Fed. Cir. 1999).   When a veteran claims that his condition is worse than when originally rated, and when the available evidence is too old for an evaluation of the claimant's current condition, VA's duty to assist includes providing him with a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992); Weggenmann v. Brown, 5 Vet. App. 281 (1993); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

During the May 2014 Board hearing, the Veteran testified that his cervical and thoracolumbar spine disabilities have become more severe since the July and November 2011 examinations.  He testified that his level of activity had declined and that his attending VA and private clinicians have recommended surgical intervention.  He stated that he experienced increased pain on motion, decreased range of motion, facial and eye pain on yawning, and bowel and bladder incontinence.  Therefore, as the Veteran provided credible evidence of worsening symptoms, a current orthopedic and neurologic examination is necessary to decide the claims.  38 C.F.R. § 3.159(c)(4)(2014).  

The Veteran further testified at the Board hearing that he was receiving VA and private outpatient treatment, the latter at the Laser Spine Institute of Oklahoma in Tulsa.  Therefore, VA must assist the Veteran by obtaining VA outpatient treatment records since February 2013 and by providing him an opportunity to authorize the recovery of additional relevant records of private medical care and assist in recovering those records.  38 C.F.R. § 3.159 (c)(1)(2014). 

Accordingly, the case is REMANDED for the following action:

1. Request all records of VA treatment since February 2013 and associate any records received with the claims file. 

2.  Provide the Veteran notice and the opportunity authorize the recovery of additional records of outpatient medical care for intervertebral disc syndrome of the cervical and thoracolumbar spine and associated neurologic deficits of the bilateral upper and lower extremities from the Laser Spine Institute of Oklahoma or other private care provider.  If authorized, request identified records and associate any records received with the claims file. 

3.  Then, schedule the Veteran for a VA examination of the intervertebral disc syndrome of the cervical and thoracolumbar spine and associated neurologic complications.  Provide the paper claims file and access to any electronic files to the examiner and request that the examiner review the files including the transcript of the May 2014 Board hearing, the reports of VA and private examinations in July and November 2011, and any additional records of private treatment since July 2011 and note the review in an examination report. 

Request that the examiner assess the severity of the Veterans degenerative disease and bulging discs of the cervical and thoracolumbar spine including range of motion and quantify, if possible, any additional dysfunction due to pain, weakness, incoordination, or due to flare-ups.  The examiner must also evaluate the level of impairment of the ability to engage in ordinary activities, including mobility, employment, activities outside the home such as shopping and driving, and assesses the effect of pain on those activities.  The examiner must also determine whether the Veteran has experienced incapacitating episodes as a result of intervertebral disc syndrome.  

Request that the examiner evaluate any radiculopathy or neuropathy of the upper and lower extremities caused or aggravated by the spinal disease and any other associated deficits such as incontinence and impairment of sensation, motor function, reflexes, and muscle atrophy, if any.  

Additional imaging or electrodiagnostic studies should be obtained and evaluated if considered necessary by the examiner to assist in a full and contemporary disability assessment.  

A complete rationale is required including consideration of the Veteran's lay contentions and the previous assessments of the VA and private examiners in July and November 2011 or others identified in any newly acquired private or VA records. 

4.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claims for ratings in excess of 10 and 20 percent for intervertebral disc syndrome of the cervical and thoracolumbar spine respectively.  If either claim remains denied, issue a supplemental statement of the case to the Veteran and his representative.  After an adequate opportunity to respond, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


